FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                               July 13, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
JORGE RAFAEL ZALDIVAR-
MENDIETA, a/k/a Jorge Rafael
Saldivar-Mendieta,

      Petitioner,

v.                                                          No. 19-9595
                                                        (Petition for Review)
MERRICK B. GARLAND,
United States Attorney General,

      Respondent.
                        _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before TYMKOVICH, Chief Judge, BRISCOE and BACHARACH, Circuit Judges.
                 _________________________________

      Jorge Rafael Zaldivar-Mendieta, a native and citizen of Mexico, petitions for

review of an order by the Board of Immigration Appeals (BIA) denying his motion to

reopen removal proceedings to consider an application for cancellation of removal.

We grant the petition and remand for further proceedings.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
      On August 5, 2008, the Department of Homeland Security served a Notice to

Appear (NTA) on Mr. Zaldivar, charging that he had entered the United States

unlawfully in or about 2000. The NTA ordered Mr. Zaldivar to appear before an

immigration judge (IJ) at a date and time “to be set.” Admin. R., Vol. 2 at 993.

Mr. Zaldivar appeared at subsequent hearings before the IJ, at which he admitted the

allegations in the NTA (except he claimed his entry date was December 1997) and

conceded he was removable from this country. He also filed an application for

cancellation of removal.

      To be eligible for discretionary cancellation of removal, a noncitizen must,

inter alia, establish continuous physical presence in the United States for at least ten

years before the application. 8 U.S.C. § 1229b(b)(1)(A). The IJ determined that

under the “stop-time rule,” service of the NTA on August 5, 2008 terminated the

accrual of Mr. Zaldivar’s continuous physical presence in the United States. See id.

§ 1229b(d)(1)(A) (stating period of continuous physical presence is deemed to end

“when the alien is served a notice to appear”). To meet the requirement of ten years

of continuous physical presence, he would therefore have to show that he had been

continuously physically present in this country since August 5, 1998. But the IJ

concluded Mr. Zaldivar failed to meet his burden because there were “numerous

inconsistencies regarding his entry date” and insufficient evidence to establish his

continuous presence in this country during the ten-year period. Admin R., Vol. 1

at 281.



                                            2
      Mr. Zaldivar appealed to the BIA. Along with his appeal, he filed a motion to

remand, seeking to present additional evidence concerning the length of his physical

presence in the United States. The BIA dismissed his appeal and denied the motion

to remand.

      Mr. Zaldivar thereafter filed two motions to reopen, seeking to revive his

cancellation claim. His second motion relied on the Supreme Court’s decision in

Pereira v. Sessions, 138 S. Ct. 2105 (2018). In Pereira, the Supreme Court held that

an NTA that fails to designate the specific time and place of a removal proceeding

does not trigger the stop-time rule. See id. at 2109-10. Mr. Zaldivar argued that

because the NTA in his case had failed to designate the specific time and place of

removal proceedings, the IJ and the BIA lacked jurisdiction over the proceedings. He

also argued that Pereira entitled him to further consideration of his application for

cancellation of removal, which was no longer barred by the stop-time rule. The BIA

denied both motions to reopen, concluding that the proper service of a Notice of

Hearing (NOH) on August 13, 2008, ended the accrual of Mr. Zaldivar’s continuous

physical presence in the United States.

      Mr. Zaldivar then filed his current, renewed motion to reopen, again relying on

Pereira, asking the BIA to reopen proceedings or reconsider its prior denial. Citing

its own precedent, the BIA rejected his argument that the NTA in his case did not

trigger the stop-time rule. It again reasoned that the NTA had been “perfected by the

subsequent service of [the NOH] specifying th[e] missing information and that the



                                           3
combination of documents trigger[ed] the stop-time rule.” Admin. R. Vol. 1 at 4

(internal quotation marks omitted).

      Mr. Zaldivar filed his petition for review on November 12, 2019. In

connection with the petition he sought an emergency stay of removal, which we

denied. On January 15, 2020, he was removed to Mexico.

      This court subsequently rejected the BIA’s “two-step” process for satisfying

the stop-time rule, holding that “the stop-time rule is triggered by one complete

notice to appear rather than a combination of documents.” Banuelos-Galviz v. Barr,

953 F.3d 1176, 1178 (10th Cir. 2020), cert. denied, 2021 WL 1725170 (U.S. May 3,

2021) (No. 20-356). Following our decision in Banuelos-Galviz, Mr. Zaldivar filed a

renewed motion for stay of removal in this court. He argued that although he had

been physically removed from the United States, this court should order the legal

impacts of his physical removal to be stayed, to prevent the government from arguing

that his involuntary departure had made him ineligible for cancellation relief.

Alternatively, he asked that we grant a stay of removal, made retroactively effective

to the date of his departure, to allow for that removal to be legally invalidated and for

him to be returned to the United States.

      The government also filed a motion in response to Banuelos-Galviz, asking us

to remand this case to the BIA in lieu of requiring it to file an answer brief on the

merits. The government argued that a remand would permit the BIA to determine the




                                            4
effect, if any, of Banuelos-Galviz on the discretionary exercise of its sua sponte

authority to reopen proceedings. 1

      Mr. Zaldivar opposed the BIA’s request for a “clean” remand. He moved

instead for a remand with specific instructions to the government to “return him to

the United States” and “re-issue its prior administrative stay of removal while the

Board considers again his motion to reopen.” Opp’n to Mot. to Remand at 11. He

further asked us to order the BIA to grant his motion to reopen and to remand to the

IJ for renewed consideration of his cancellation claim. Renewing the argument he

made in his second motion for stay pending review, he also asked us either to order

the BIA not to treat his involuntary departure due to his removal as a break in

physical presence or to retroactively grant the stay of removal this court had earlier

denied. In its reply, the government argued that a remand without instructions would

best preserve the agency’s discretion to address in the first instance the issues

involving cancellation of removal.

      A panel of this court denied without prejudice the government’s motion to

remand and ordered the government to file a response brief on the merits. It also

referred Mr. Zaldivar’s motion to remand with instructions to the merits panel. In its

merits brief, the government renewed its request for a remand without instructions.



      1
        By statute, noncitizens are generally limited to filing a single motion to
reopen proceedings within 90 days of the entry of the final order of removal. See
8 U.S.C. § 1229a(c)(7)(A), (C)(i). Mr. Zaldivar has already filed three such motions,
but the BIA has discretionary authority to waive these limitations through a process
referred to as “sua sponte” reopening. See 8 C.F.R. §1003.2(a).
                                            5
       We later abated this case pending the Supreme Court’s consideration of the

“two-step” process in a different case, Niz-Chavez v. Garland. The Supreme Court

has now issued its decision in that case, in which it confirmed our interpretation of

the stop-time rule as stated in Banuelos-Galviz. See Niz-Chavez v. Garland,

141 S. Ct. 1474, 1478, 1486 (2021). Because the abatement is no longer necessary, it

is hereby lifted.

       At this point, the parties agree this case should be remanded to the BIA to

determine whether to exercise its authority to reopen proceedings considering

Banuelos-Galviz (and, presumably, Niz-Chavez). But they disagree about whether we

should provide any additional instructions to the BIA in connection with the remand

or grant a prospective or retrospective stay of removal or its consequences.

       On consideration, we remand this case to the BIA for further consideration

under Banuelos-Galviz. But we decline to provide the additional relief Mr. Zaldivar

has requested.

       First, we decline to grant a stay or injunction requiring the BIA to return

Mr. Zaldivar to the United States or to order the BIA to stay the effect of its own

proceedings. Mr. Zaldivar has failed to carry his burden “of showing that the

circumstances justify” such injunctive relief in his case. Nken v. Holder, 556 U.S.

418, 434 (2009).

       We also decline to order the BIA to grant the motion to reopen and to remand

to the IJ, or to instruct the BIA on how to treat Mr. Zaldivar’s involuntary absence

from the United States resulting from his removal. These are issues that the agency

                                            6
should determine in the first instance. See INS v. Orlando Ventura, 537 U.S. 12, 16

(2002) (“A court of appeals is not generally empowered to conduct a de novo inquiry

into the matter being reviewed and to reach its own conclusions based on such an

inquiry.” (internal quotation marks omitted)).

      The abatement of this matter ordered on April 12, 2021, is lifted. We grant

Mr. Zaldivar’s petition for review and remand this matter to the BIA to determine

whether to exercise its authority to reopen proceedings. We grant Mr. Zaldivar’s

motion to proceed without prepayment of costs and fees but deny his second motion

for stay of removal and his request for a remand with specific instructions.


                                           Entered for the Court


                                           Timothy M. Tymkovich
                                           Chief Judge




                                           7